Citation Nr: 0918144	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from June 1975 to June 1979 and from August 1979 to 
June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for PTSD is ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2008).

To date, the Veteran has not been afforded a VA examination 
in conjunction with his claim.  VA is required to seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  Here, 
the evidence shows that he receives counseling and 
participates in group therapy for PTSD.  See, e.g., VA PTSD 
group counseling note, April 2007.  His June 1986 separation 
examination reflects a history of stress-related insomnia and 
intermittent stress related anxiety during active service.  
See Service treatment records.  The Veteran asserts that 
these in-service symptoms were early manifestations of his 
current disability.  See Board hearing transcript, November 
2008.  As such, an examination and associated medical opinion 
is necessary.   

Further, in compliance with the Court of Appeals for Veterans 
Claims decision in Clemons v. Shinseki, No. 07-0558, 2009 WL 
899773 (Vet.App. Feb. 17, 2009) (per curiam), where a 
Veteran's claim "identifies PTSD without more, it cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  
Thus, the Board instructs the examiner to consider all 
relevant psychiatric diagnoses presented by the evidence, to 
include the descriptions of psychological impairment and 
continuity of symptoms provided by the Veteran and his former 
spouse.  See BVA hearing transcript, November 2008; Former 
spouse's lay statement, August 2008.    

The Board also finds that additional development regarding 
the Veteran's claimed stressor is required.  In his November 
2008 testimony, the Veteran described a stressful incident 
that occurred while serving as a military patrolman several 
months after boot camp.  He states that in August 1975 he 
received a call over his radio that shots had been fired in a 
nearby building.  He arrived in the building to discover that 
a friend of his had accidentally shot and killed another 
friend.  See Board hearing transcript, November 2008; see 
also Stressor statement, March 2008.  

The evidence currently of record is not sufficient to show 
that the claimed in-service stressor occurred.  In fact, the 
Veteran's service personnel records reflect that his primary 
job assignment was as a Subsistence Specialist or cook, and 
that he was still in boot camp in August 1975 when the 
described incident is alleged to have occurred.  Nonetheless, 
as the Veteran has provided the names of the service members 
involved in the shooting, as well as the location and 
approximate date of the incident, further research must be 
conducted in an attempt to verify the occurrence of the 
claimed stressor as described by the Veteran.  

The Board notes that the Veteran has conducted his own 
efforts to obtain evidence supporting his claim.  To this 
end, he has submitted a statement from Coast Guard personnel 
showing that records from a court-martial of the individual 
named by the Veteran as the perpetrator of the shooting 
incident at the heart of this claim have been destroyed and 
are no longer available.  However, as the Veteran has duly 
identified the court-martial records pertaining to the 
incident, these records are potentially held by the federal 
government, and the records are considered to be generally 
public in nature, VA is obliged to assist the Veteran in 
attempting to obtain these records.  See Hyatt v. Nicholson, 
21 Vet. App. 390, 395 (2007).  If the court-martial records 
are found to be unavailable, a formal finding of such should 
be associated with the claims file.  

In any event, due to the nature of the claimed incident 
involving a fatal shooting on a military installation, the 
Board finds it likely that official documents other than 
court-martial records are available which may be dispositive 
of the appeal.  To this end, the Board requests that base 
logs and relevant investigative reports be researched for the 
incident in question.

In addition, the Veteran reports that he sought treatment for 
PTSD at Treasure Island Naval Station in 1993.  See 
Application for Compensation, December 2005.  His service 
personnel records reflect that the Veteran sought assistance 
with the Family Service Center at Treasure Island and via the 
"Base Psychologist" in 1982 due to the dissolution of his 
marriage at the time.  Yet, no record of counseling is 
incorporated in the service treatment records associated with 
the claims file.  Although VA has previously sought these 
records and the Board is aware that Treasure Island Naval 
Station is no longer in existence, in the absence of a 
response to prior requests and as the records may be directly 
relevant to the claim on appeal, the records should again be 
sought.  If the records are not available, a negative 
response is desired.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate authority 
to obtain copies of all available 
records of a court-martial for FF 
identified in the Veteran's Statement 
in Support of Claim dated in January 
2008.  The Board recognizes that the 
Veteran has unsuccessfully attempted to 
obtain these records, but as discussed 
above VA is obligated to assist him in 
an attempt to obtain them.  *-

2.  Contact the Department of the Navy 
or other appropriate authority to 
determine the availability of 
counseling records prepared in or 
around 1982 at the Family Service 
Center and/or "Base Psychologist" of 
the (now closed) Treasure Island Naval 
Station in San Francisco, California.  
Obtain any available records pertaining 
to this Veteran.

3.  Contact the Commanding Officer of 
the Integrated Support Command at 
Alameda, California to request records 
of the incident as described by the 
Veteran, specifically to include the 
base logs for August 1975, and/or any 
other record confirming the fatal 
shooting of Seaman BB.  

4.  Contact the Director of the Coast 
Guard Investigative Service (CGIS) to 
request that investigative records be 
reviewed from the Coast Guard Training 
Center in Alameda, California for the 
time period in and around August 1975 
to determine the occurrence of any 
deaths occurring on Coast Guard Island 
(also referred to as Government 
Island).  Any record of the alleged 
shooting incident, particularly witness 
statements provided by the Veteran or 
documentation of other involvement by 
the Veteran, should be obtained and 
associated with the claims file.  

5.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state and the 
documentation used in making that 
determination must be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.  In 
particular, if the referenced court-
martial records are determined to be 
unavailable, a formal finding of such 
should be associated with the claims 
file.  

6.  Afford the Veteran a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner must 
acknowledge and comment on the 
Veteran's report of a continuity of 
psychiatric symptoms since service, 
which is corroborated by the lay 
statement prepared by his former 
spouse.  Thereafter, he or she must 
opine as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  If the examiner diagnoses the 
Veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

7.  Then readjudicate the appeal to 
determine whether service connection is 
warranted for psychiatric disability, 
to include PTSD.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

